     Case 8:20-cv-00172-DSF-JDE Document 20 Filed 05/20/20 Page 1 of 1 Page ID #:118
                                                                                         JS-6
1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                          CENTRAL DISTRICT OF CALIFORNIA
7

8
      UNITED AFRICAN-ASIAN
9     ABILITIES CLUB, ON BEHALF OF                 Case No: 8:20-cv-00172-DSF-JDE
10
      ITSELF AND ITS MEMBERS;
      JESSIE JAMES DAVIS IV, An
11    Individual,                                  ORDER FOR DISMISSAL WITH
12
                                                   PREJUDICE OF ENTIRE ACTION
                         Plaintiffs,
13        v.                                       [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
14    GARDEN GROVE HOUSING
      CORPORATION; and DOES 1
15
      THROUGH 10, Inclusive
16
                  Defendants
17

18          Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
19    parties herein and for good cause shown, this Court hereby dismisses with prejudice
20    all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
21    complaint in its entirety. Each of the parties herein shall bear their own respective
22    attorney fees and costs.
23          IT IS SO ORDERED.
24     DATED: May 20, 2020
25                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
26

27

28




      Case # 8:20-cv-00172-DSF-JDE                            ORDER FOR DISMISSAL             1
